Appeal from a judgment of the Supreme Court (Hemmett, Jr., J.), entered December 12, 2001 in Washington County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition for lack of jurisdiction.
Petitioner, an inmate at Great Meadow Correctional Facility in Washington County, was found guilty — following a prison disciplinary hearing — of failing to comply with urinalysis test procedures and refusing a direct order. He commenced this CPLR article 78 proceeding challenging this determination. Supreme Court granted respondents’ motion to dismiss the petition for lack of personal jurisdiction.
We affirm. The record discloses that petitioner failed to comply with the provisions of the order to show cause requiring that copies of the petition and supporting documentation be served upon the individual respondents and the Attorney General. Inasmuch as petitioner has not shown that his imprisonment presented obstacles beyond his control which precluded him from complying with these requirements (see, Matter of Rivera v Selsky, 292 AD2d 665; Matter of Morales v Selsky, 278 AD2d 603, lv denied 96 NY2d 708), the petition was properly dismissed.
*755Crew III, J.P., Peters, Spain, Rose and. Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.